Exhibit 10.24

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) dated November 18, 2005 and effective as
of November 10, 2005 (“Effective Date”) is entered into by and between Peter R.
Ingram (“Employee”) and Hawaiian Airlines, Inc., a Delaware corporation
(“Company”).

 

Company and Employee desire to establish Company’s right to services of
Employee, in the capacity described below, on the terms and conditions and
subject to the rights of termination hereinafter set forth, and Employee agrees
to engage in such employment on those terms and conditions.

 

In consideration of the mutual agreements hereinafter set forth, Employee and
Company have agreed and do hereby agree as follows:

 

1.                                       EMPLOYMENT AS EXECUTIVE VICE PRESIDENT
AND CHIEF FINANCIAL OFFICER (“CFO”). Company does hereby employ and engage
Employee as Executive Vice President and Chief Financial Officer (“CFO”), and
Employee does hereby accept and agree to such engagement and employment.

 

a.                                       Basic Duties. Employee’s duties during
the Employment Period shall include the executive, managerial and reporting
duties as required by the President/Chief Executive Officer and the Board of
Directors of the Company shall from time to time prescribe and as provided in
the Bylaws of the Company, but not limited to the responsibilities as outlined
in the Position and Candidate Specifications document attached as Exhibit 1. The
precise scope of the duties of Employee may be modified from time to time at the
discretion of Company’s President and Chief Executive Officer (CEO) or his
designee(s) consistent with Employee’s titles and general duties and
responsibilities hereunder.

 

b.                                      Reporting Relationship. Employee shall
at all times report to the President and CEO or his designee(s).

 

c.                                       Time and Effort Expected of Employee.
Employee shall devote full time, attention, energy and skill to the performance
of Employee’s duties for Company and for the benefit of Company. Furthermore,
Employee shall exercise due diligence and care in the performance of Employee’s
duties to Company under this Agreement.

 

2.                                       TERM OF AGREEMENT. Company and Employee
expressly agree that they have an “at will” employment relationship, which means
that either party has the right to terminate the employment relationship at any
time for any reason, with or without cause. Reasons for termination that result
in post–termination payments are set forth in Section 8. The period of time
commencing on the Effective Date and ending upon the date of termination by
either party (“Termination Date”) shall be referred to as the Employment Period.

 

--------------------------------------------------------------------------------


 

3.                                       COMPENSATION.

 

a.                                       SIGNING BONUS. As an inducement to
enter into this Agreement, Company will provide Employee a one-time signing
bonus in the gross amount of $50,000, less applicable withholdings, payable
within Employee’s first month of employment and repayable in full if Employee
leaves of his own volition before his first year anniversary. Employee will also
be provided a one-time guaranteed advance on the fiscal 2006 performance bonus
of $50,000, payable within the first month of his employment and repayable in
full if the Employee leaves of his own volition before his first year
anniversary.

 

b.                                      BASE SALARY. Company shall pay Employee,
and Employee agrees to accept from Company, a base salary at the rate of TWO
HUNDRED AND SEVENTY-FIVE THOUSAND DOLLARS AND NO/100 DOLLARS ($275,000) per year
(“Base Salary”), less applicable withholdings required by law or Employee’s
benefit plans or other deductions authorized in writing by Employee to be
withheld or deducted, payable in equal semi-monthly installments in accordance
with Company’s regular payroll practices. Employee’s Base Salary shall be
reviewed annually by Company and may be increased, but not decreased, by Company
in its sole and absolute discretion. Any adjusted amounts under this
Section 3.b. will thereafter become the “Base Salary” for purposes of this
Agreement.

 

c.                                       PERFORMANCE BONUS. In addition to the
Base Salary, Employee shall be eligible to participate during the Employment
Period in any performance bonus plan hereafter established for senior officers
of Company by the Board of Directors (the “BOD”). Any award to Employee under
that plan shall be payable, less applicable withholdings, in the amount, in the
manner, and at the time determined by the BOD, in its sole and absolute
discretion. Company will request that the BOD award a target bonus equal to 75%
of Employee’s Base Salary, with actual payment amount established annually as a
function of overall corporate performance and Employee’s performance relative to
previously established management objectives.

 

d.                                      STOCK OPTIONS. In addition to Base
Salary, Employee shall be eligible to participate during the Employment Period
in any stock option plan hereafter established for the senior officers of
Company by the BOD in accordance with plan terms and applicable law. Company
will request an incoming grant of 300,000 stock options for Employee to be
awarded in three equal tranches – upon start date, on his one-year anniversary
and his two-year anniversary. Each tranche will then vest in equal increments
over three years from grant date. The strike price for each tranche and the
other terms will be determined by the plan approved by the BOD and Shareholders.
Additionally, Employee will be considered for additional stock option grants if
and when such grants are awarded or considered for other senior executives at
the Company. Subject to the foregoing, any award to Employee under such plan
shall be made in an amount, in the manner, and at the time determined by the
BOD, in its sole and absolute discretion.

 

2

--------------------------------------------------------------------------------


 

e.                                       LONG TERM INCENTIVE PLANS. In addition
to Base Salary, Employee shall be eligible to participate during the Employment
Period in any long term incentive plans hereafter established for the senior
officers of Company by the BOD in accordance with plan terms and applicable law.
Any award to Employee under such plan shall be made in an amount, in the manner,
and at the time determined by the BOD, on a basis consistent with other senior
officers, but otherwise in its sole and absolute discretion.

 

f.                                         401(k) PLAN. Employee shall be
eligible to participate in a 401(k) or analogous plan (the “401(k) Plan”)
according to its terms, which shall be developed by Company, subject to approval
of the BOD, and which shall not occur before Company’s emergence from Chapter 11
bankruptcy.

 

4.                                       FRINGE BENEFITS. During his employment
under this Agreement, Employee shall be eligible to participate in, and to be
covered by, such employee benefit plans effective generally with respect to
Company’s executive vice president employees as those plans may be amended,
supplemented, replaced or terminated from time to time, to the extent Employee
is eligible under the terms of such plans; and Employee shall be eligible to
receive such other fringe benefits as may be granted to Employee from time to
time by the BOD or as delegated by it in its sole and absolute discretion. In
addition to the foregoing benefits, Employee shall also receive the following
individual benefits:

 

a.                                       TRAVEL BENEFITS. During the Employment
Period, Employee and Employee’s spouse and eligible dependents shall be entitled
to travel benefits on Company flights (but not charter flights) at a level and
under procedures commensurate with the officer level, subject to IRS
requirements, and pursuant to Company policy. Employee and Employee’s spouse and
eligible dependents of Employee shall be entitled to travel benefits on other
airlines consistent with Company’s interline transportation agreements.

 

b.                                      EXECUTIVE LONG-TERM DISABILITY INSURANCE
PLAN. Subject to the applicable waiting periods, Employee will be included, at
Company’s expense, in Company’s Executive Long-Term Disability Insurance Plan,
as it may be amended, supplemented, replaced or terminated from time to time.

 

c.                                       BUSINESS EXPENSES. Company shall
reimburse Employee for any and all reasonable out-of-pocket, necessary,
customary, and usual expenses, properly receipted in accordance with Company
policies, incurred by Employee on behalf of Company, provided Employee properly
accounts to Company for such expenses in accordance with the rules and
regulations of the Internal Revenue Service under the Code, and in accordance
with the standard policies and procedures of Company to reimburse business
expenses, which obligation shall survive the termination of this Agreement.

 

d.                                      VACATIONS. Company will provide
reasonable vacations authorized by the President and CEO subject to requirements
of operations and as duties may permit, provided that unused vacation will not
be accrued and Company will not make payment to Employee for

 

3

--------------------------------------------------------------------------------


 

unutilized vacation.

 

e.                                       SICK LEAVE. Reasonable sick leave for
illness or injury will also be provided, provided that unused sick leave will
not be accrued and Company will not make payment to Employee for unutilized sick
leave.

 

5.                                       RELOCATION AND HOUSING ALLOWANCE.

 

a.                                       Company will reimburse Employee for all
reasonable costs related to relocation to Hawaii, which will include, but not be
limited to, the following items:  (i) the reasonable out-of-pocket costs of
moving his household goods and belongings from his present home to Hawaii,
including packing, unpacking, shipping and insurance; (ii) the shipment of one
automobile to Hawaii; (iii) closing costs at actual and reasonable amounts for
the sale of your current home, and/or the purchase of a home in Honolulu,
Hawaii, and (iv) one (1), one-way travel costs (coach) for Employee and his
spouse and eligible dependents directly related to Employee’s relocation to
Hawaii, (collectively referred to as the “Relocation Expenses”). The Relocation
Expenses will be reimbursed to a maximum of $40,000, with appropriate receipts,
inclusive of tax with appropriate receipts.

 

b.                                      If, during the first twelve(12) months
following the Effective Date, Company terminates Employee’s employment without
Cause then Company will reimburse Employee for eligible costs related with
relocation from Hawaii, which will include but not be limited to the following
items:  (i) the reasonable out-of-pocket costs of moving your household goods
and belongings from Hawaii, including packing, unpacking, shipping and
insurance; (ii) the shipment of one automobile from Hawaii; (iii) closing costs
at actual and reasonable amounts for the sale of your home in Honolulu, Hawaii,
and (iv) one, one-way airfare (coach) for Employee and his spouse and eligible
dependents directly related to Employee’s relocation from Hawaii. The
Termination Expenses will be reimbursed up to a maximum of the lesser of
(i) actual Relocation Expenses paid under Section 5.a. above, or (ii) $40,000,
inclusive of tax, with appropriate receipts.

 

c.                                       If, during the first twelve (12) months
following the Effective Date, Employee voluntarily resigns from Company (other
than due to a material breach of this Agreement by Company), Employee agrees to
repay Company the full amount Employee received as Relocation Expenses in
Section 5.a.

 

d.                                      The Company will also provide to
Employee a lump sum payment of $30,000.00 less applicable withholdings, for use
in Employee’s discretion in conjunction with relocation and commencement of
employment with the Company.

 

e.                                       Employee will be provided with a $2,500
monthly housing allowance (gross before taxes) or equivalent, for the first
twenty-four (24) months of employment. This allowance may be extended beyond
that point in time, subject to President and CEO and BOD review and
consideration.

 

4

--------------------------------------------------------------------------------


 

6.                                       CONFIDENTIAL INFORMATION. Employee
recognizes that by reason of Employee’s employment by and service to Company,
Employee will occupy a position of trust with respect to business and technical
information of a secret or confidential nature which is the property of Company
which will be imparted to Employee from time to time in the course of the
performance of Employee’s duties hereunder (the “Confidential Information”).
Employee acknowledges that such information is Company’s valuable and unique
asset and agrees that Employee shall not, during or after the Term of this
Agreement, use or disclose directly or indirectly any of Company’s Confidential
Information to any person, except that Employee may use and disclose to
Company’s authorized personnel such Confidential Information as is reasonably
appropriate in the course of the performance of Employee’s duties hereunder.
Company’s Confidential Information shall include all information and knowledge
of any nature and in any form relating to Company including, but not limited to,
business plans; development projects; computer software and related
documentation and materials; designs, practices, processes, methods, know-how
and other facts relating to Company’s business; and advertising, promotions,
financial matters, sales and profit figures, and customers or customer lists.

 

7.                                       TERMINATION OF EMPLOYEE’S EMPLOYMENT.

 

a.                                       DEATH. If Employee dies while employed
by Company, Employee’s employment shall immediately terminate. Company’s
obligation to pay Employee’s Base Salary shall cease as of the date of
Employee’s death. Thereafter, Employee’s beneficiaries or estate shall receive
benefits, if any, in accordance with Company’s retirement, insurance, and other
applicable benefit plans then in effect.

 

b.                                      DISABILITY. If Employee (i) becomes
Disabled, as defined in Company’s Executive Long-Term Disability Plan, (ii) he
cannot be reasonably accommodated by Company, and (iii) he commences to receive
long-term disability benefits, Employee’s employment may be terminated by
Company or Employee. During any period prior to such termination during which
Employee is absent from the full-time performance of Employee’s duties with
Company due to Disability, Company shall continue to pay Employee the Base
Salary at the rate in effect at the commencement of such period of Disability.
Any such payments made to Employee shall be reduced by amounts received from
disability insurance obtained or provided by Company, and by the amounts of any
benefits payable to Employee, with respect to such period, under Company’s
Executive Long-Term Disability Plan. Subsequent to the termination provided for
in this Section 7.b., Employee’s eligibility for any benefits shall be
determined under Company’s retirement, insurance, and other applicable benefit
plans then in effect in accordance with the terms of such plans.

 

c.                                       TERMINATION BY COMPANY FOR CAUSE.
Company may terminate Employee’s at will employment under this Agreement for
“Cause” at any time. Cause shall be defined as:

 

(i)                                     The material breach of this Agreement by
Employee, including without

 

5

--------------------------------------------------------------------------------


 

limitation, repeated neglect of Employee’s duties, Employee’s repeated material
lack of diligence and attention in performing services as provided in this
Agreement, or Employee’s repeated failure to implement or adhere to Company
policies, in each case after notice to Employee stating the reason for such
breach and providing Employee thirty (30) days opportunity to cure, provided
however that such notice and opportunity to cure shall not be required to be
provided more than three (3) times during the Employment Period prior to
termination.

 

(ii)                                  Commission of a crime (other than a petty
offense or traffic violation) that has a material adverse impact on Company’s
reputation and standing in the community.

 

(iii)                               Fraudulent conduct in connection with the
business affairs of Company, regardless of whether said conduct is designed to
defraud Company or others.

 

(iv)                              Conduct in material violation of Company’s
and/or its parent company’s corporate compliance rules, practices, procedures
and ethical guidelines.

 

(v)                                 Material violation(s) of Company’s House
Rules, a copy of which has been provided to Employee by Company.

 

In the event of termination for Cause, Company’s obligation to pay Employee’s
Base Salary and all benefits shall cease as of the Termination Date. Except as
provided above in Section 7.c.(i)., if Employee’s employment is terminated for
Cause, Employee’s employment may be terminated immediately without any advance
written notice.

 

d.                                      TERMINATION BY COMPANY WITHOUT CAUSE.
Company shall have the right to terminate Employee’s at will employment at any
time, without Cause. In the event Company shall so elect to terminate Employee’s
employment without Cause, Employee shall be entitled to only such payments as
may be required under the terms of Section 8 of this Agreement. Employee agrees
that in the event of his termination without Cause, the Term of this Agreement
will be deemed to be the period between the Effective Date and the Termination
Date.

 

e.                                       RESIGNATION BY EMPLOYEE. If Employee
voluntarily resigns his employment at any time during the term of this
Agreement, Company’s obligation to pay Employee’s compensation and fringe
benefits shall cease as of the date of resignation. Employee agrees to provide
Company with at least thirty (30) days written notice prior to the effective
date of resignation. Company may elect, in its sole and absolute discretion, to
relieve Employee of his employment duties for all or any part of the thirty (30)
day notice period. However, Employee shall continue to receive compensation and
benefits under this Agreement through the effective date of his resignation.

 

6

--------------------------------------------------------------------------------


 

f.                                         RETURN OF COMPANY PROPERTY. Upon
termination, Employee will immediately return all Company issued items,
including, but not limited to Company identification badge(s), access card(s),
AOA badge(s), travel card, Friendship Travel Passes (FTPs), computer equipment
(hardware/software), disks and/or electronic data, fax machine(s), pager(s),
company credit card(s), company telephone card(s), access code(s), key(s),
company files, work product, manuals, customer lists, company documents,
financial information, operational information, plans, memoranda, notes, and
correspondence.

 

g.                                      PAYMENT OF ACCRUED OBLIGATIONS.
Notwithstanding anything in this Section 7 to the contrary, upon termination of
Employee’s employment for any reason, Company shall pay Employee: (i) Employee’s
Base Salary earned and unpaid through the Termination Date, if any, and
(ii) unreimbursed expenses payable in accordance with Company policy (“Accrued
Expenses”). The payment of Accrued Expenses shall be made within ten (10) days
following Termination Date.

 

8.                                       PAYMENTS UPON TERMINATION WITHOUT CAUSE
IN EXCHANGE FOR AGREEMENT TO WAIVE ALL CLAIMS.

 

a.                                       If the Company terminates Employee’s at
will employment without Cause, in addition to Accrued Obligations, Employee
shall be entitled to the following payments in exchange for a valid release and
waiver of all claims through the Termination Date that Employee may have at that
time against Company or related persons or entities (“Waiver of All Claims”):
Company shall pay to Employee an amount equal to Employee’s Base Salary (“the
Settlement Sum”). The Settlement Sum shall be paid in a lump sum, less
applicable withholdings, on the Termination Date. Company shall provide all
information for continuation of fringe benefits to the extent required by law.

 

b.                                      If Employee fails or refuses to agree to
a valid Waiver of All Claims through the Termination Date, Employee will not be
paid any amounts under this Section 8.

 

c.                                       TAX WITHHOLDING OBLIGATIONS. At the
time that the Waiver of All Claims is executed, the parties will determine the
extent to which any of the payments provided for in this Section 8 may be
subject to federal, state, or local tax or other withholdings. Those
tax/withholding obligations will be detailed in the Waiver of All Claims.

 

d.                                      NO OTHER COMPENSATION OR BENEFITS POST
TERMINATION. No other payment, compensation or fringe benefit other than as
described in this Section 8 and in Section 5.b. shall be provided to, or owed
to, Employee after termination with or without Cause.

 

e.                                       Employee shall not be required in any
way to mitigate the amount of any payment provided for in this Section 8,
including, but not limited to, by seeking other employment, nor shall the amount
of any payment provided for in this Section 8 be reduced by any compensation
earned by Employee as the result of employment with another employer after the
Termination

 

7

--------------------------------------------------------------------------------


 

Date, or otherwise.

 

9.                                       NONCOMPETITION PROVISIONS.

 

a.                                       NONCOMPETITION. During the Term of this
Agreement and for a period of twelve (12) months commencing on the Termination
Date, Employee agrees and covenants that Employee shall not, directly or
indirectly, undertake to become an employee, officer, partner, consultant or
otherwise be connected with any entity (i) for which, at such time, in excess of
10% of its revenues are derived from airline operations (including without
limitation, passenger, charter, military, cargo, or other airline operations)
within Hawaii and/or between Hawaii and the mainland United States, or (ii) in
which Employee’s specific duties and responsibilities are in direct competition
with Company either within Hawaii or on routes to and from Hawaii serviced by
Company. Employee acknowledges and agrees that any breach of this
non-competition provision shall entitle Employer to immediately terminate any
payments to him pursuant to Section 8 of this Agreement. In addition, Employee
agrees that any breach or threatened breach of this provision 9.a. will entitle
Company to an injunction from any court having jurisdiction over Employee, it
being agreed that any such breach would irreparably harm Company. In addition,
Company will be entitled to such damages as may be proved in court arising from
such breach.

 

b.                                      NONDISPARAGEMENT. During the Term of
this Agreement and for a period of twelve (12) months commencing on the
Termination Date, Employee agrees that he shall not make any statements that
disparage or tend to disparage Company, its products, services, officers,
employees, advisers or other business contacts, and Company agrees that its
officers and management employees of Company’s human resources department shall
not make any statements that disparage or tend to disparage Employee. The
parties acknowledge and agree that each act of such disparagement shall entitle
the other to $5,000 in liquidated damages, which shall be awarded by an
arbitrator pursuant to the provisions of Section 11 of this Agreement. In
addition, Employee acknowledges that any breach of this non-disparagement
provision shall entitle Company to immediately terminate any payments pursuant
to Section 8 of this Agreement. Nothing herein shall be construed to apply to
limit Company in its exercise of Section 7.c. or permit sanctions for statements
made in the exercise of such provision.

 

c.                                       RIGHT TO COMPANY MATERIALS. Employee
agrees that all styles, designs, lists, materials, books, files, reports,
correspondence, e-mails and other paper and electronically stored information,
records, and other documents (“Company Materials”) used, prepared, or made
available to Employee, shall be and shall remain the property of Company. Upon
the termination of employment or the expiration of this Agreement, all Company
Materials shall be returned immediately to Company, and Employee shall not make
or retain any copies thereof.

 

d.                                      ANTI-SOLICITATION. Employee promises and
agrees that during the term of this Agreement and for a period of twelve (12)
months commencing on the Termination Date, Employee will not influence or
attempt to influence customers or suppliers of Company or any

 

8

--------------------------------------------------------------------------------


 

of its present or future subsidiaries or affiliates, either directly or
indirectly, to divert their business to any individual, partnership, firm,
corporation or other entity then in competition with the business of Company or
any subsidiary or affiliate of Company. Employee acknowledges and agrees that
any breach of this anti-solicitation provision shall entitle Company to
immediately terminate any payments pursuant to Section 8 of this Agreement. In
addition, Employee agrees that each act of such solicitation shall entitle
Company to $5,000 in liquidated damages, which shall be awarded by an arbitrator
pursuant to the provisions of Section 11 of this Agreement.

 

e.                                       SOLICITING EMPLOYEES. During the term
of this Agreement and for a period of twelve (12) months commencing on the
Termination Date, Employee promises and agrees that Employee will not directly
or indirectly solicit any of Company’s employees to work for any business,
individual, partnership, firm, corporation, or other entity. Employee
acknowledges and agrees that any breach of this Soliciting Employees provision
shall entitle Company to immediately terminate any payments pursuant to
Section 8 of this Agreement. In addition, Employee agrees that each act of such
solicitation shall entitle Company to $5,000 in liquidated damages, which shall
be awarded by an arbitrator pursuant to the provisions of Section 11 of this
Agreement.

 

10.                                 NOTICES. All notices, requests, demands and
other communications hereunder shall be in writing and shall be effective upon
receipt. All notices shall be given or served personally or sent by facsimile or
first class mail, postage prepaid, addressed as follows:

 

If to Company:

 

 

 

 

 

Hawaiian Airlines, Inc.

 

 

Attn:  Senior Vice President, Human Resources

 

 

3375 Koapaka Street, Suite H-460

 

 

Honolulu, Hawaii 96819

 

 

Phone:   808/835-3628

 

 

Fax:       808/838-6731

 

 

 

 

 

If to Employee:

 

 

 

 

 

Peter R. Ingram

 

 

916 Dove Creek Trail

 

 

Southlake, Texas  76092

 

 

Phone:   817/442-8894

 

 

 

At Employee’s address set forth on the payroll records of Company.

 

or to such other address which the party receiving the notice has notified the
party giving the

 

9

--------------------------------------------------------------------------------


 

notice in the manner aforesaid.

 

11.                                 ARBITRATION CLAUSE/ATTORNEY’S FEES. Any
controversy or claim arising out of or relating to this Agreement (other than a
breach of Provision 9.a.) shall be settled by expedited arbitration administered
by Dispute Prevention and Resolution, Inc. (“DPR”) in Honolulu, Hawaii under its
rules applicable to the arbitration of employment disputes, and judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. In the event judicial, quasi-judicial or arbitral
determination is necessary to resolve any dispute arising as to the parties’
rights and obligations hereunder, the parties agree that the losing party shall
pay the costs and fees of the prevailing party. Should there be a disagreement
between the parties as to who is the losing party and who is the prevailing
party, the judicial, quasi-judicial or arbitral body shall have the jurisdiction
to determine that status.

 

12.                                 TERMINATION OF PRIOR AGREEMENTS. This
Agreement terminates and supersedes any and all prior agreements and
understandings between the parties with respect to employment or with respect to
the compensation of Employee by Company from, and after the Effective Date.

 

13.                                 ASSIGNMENT: SUCCESSORS. This Agreement is
personal in its nature and neither of the parties hereto shall, without the
consent of the other, assign or transfer this Agreement or any rights or
obligations hereunder; provided that, in the event of the merger, consolidation,
transfer, or sale of all or substantially all of the assets of Company with or
to any other individual or entity, this Agreement shall, subject to the
provisions hereof, be binding upon, and inure to the benefit of such successor
and such successor shall discharge and perform all the promises, covenants,
duties, and obligations of Company hereunder.

 

14.                                 GOVERNING LAW. This Agreement and the legal
relations thus created between the parties hereto shall be governed by and
construed under and in accordance with the laws of the State of Hawaii.

 

15.                                 ENTIRE AGREEMENT: HEADINGS. This Agreement
embodies the entire agreement of the parties respecting the matters within its
scope and may be modified only in writing. Section headings in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

16.                                 WAIVER; MODIFICATION. Company’s failure to
insist upon strict compliance with any of the terms, covenants, or conditions
hereof shall not be deemed a waiver of such term, covenant, or condition, nor
shall any waiver or relinquishment of, or failure to insist upon strict
compliance with, any right or power hereunder at any one or more times be deemed
a waiver or relinquishment of such right or power at any other time or times.
This Agreement shall not be modified in any respect except by a writing executed
by each party hereto.

 

17.                                 SEVERABILITY. In the event that a court of
competent jurisdiction determines that any portion of this Agreement is in
violation of any statute or public policy, only the portions of this

 

10

--------------------------------------------------------------------------------


 

Agreement that violate such statute or public policy shall be stricken. All
portions of this Agreement that do not violate any statute or public policy
shall continue in full force and effect. Further, any court order striking any
portion of this Agreement shall modify the stricken terms as narrowly as
possible to give as much effect as possible to the intentions of the parties
under this Agreement.

 

18.                                 INDEMNIFICATION. Company shall indemnify and
hold Employee harmless to the maximum extent permitted by Section 415-5 of the
Hawaii Business Corporation Act, and the Restated Articles of Incorporation and
Amended Bylaws of Hawaiian Airlines, Inc. Company will maintain a directors and
officers liability insurance policy during the term of this Agreement, which
policy shall name Employee as an insured.

 

19.                                 COUNTERPARTS. This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together will constitute one and the same instrument.

 

20.                                 FACSIMILE SIGNATURES. This Agreement may be
executed by the parties by facsimile, and facsimile signatures shall be binding.

 

IN WITNESS WHEREOF, Company has caused this Agreement to be executed by its duly
authorized officers, and Employee has hereunto signed this Agreement, as of the
date first above written.

 

HAWAIIAN AIRLINES, INC.:

EMPLOYEE:

 

 

 

 

/s/ Mark B. Dunkerley

 

/s/ Peter R. Ingram

 

Mark B. Dunkerley

Peter R. Ingram

President and Chief Executive Officer

 

 

11

--------------------------------------------------------------------------------